
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        46 CFR Part 105
        Docket No. USCG-2014-0195]
        RIN 1625-AC18
        Commercial Fishing Vessels Dispensing Petroleum Products
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking: notice of reopening of comment period.
        
        
          SUMMARY:

          The Coast Guard is reopening the public comment period on the notice of proposed rulemaking (NPRM) entitled “Commercial Fishing Vessels Dispensing Petroleum Products,” published in the Federal Register on August 20, 2014. The notice of proposed rulemaking included an incorrect docket number, USCG-2013-0195, and has been reopened with the correct docket number, USCG-2014-0195, to facilitate public comment.
        
        
          DATES:

          Comments and related material must be submitted online via http://www.regulations.gov, or reach the Docket Management Facility, on or before February 4, 2015.
        
        
          ADDRESSES:
          You may submit comments identified by docket number USCG-2014-0195 using any one of the following methods:
          (1) Federal eRulemaking Portal: http://www.regulations.gov.
          
          (2) Fax: 202-493-2251.
          (3) Mail: Docket Management Facility (M-30), U.S. Department of Transportation, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590-0001.
          (4) Hand Delivery: Same as mail address above, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. The telephone number is 202-366-9329.

          To avoid duplication, please use only one of these four methods. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section below for instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions on this notice, call or email Jack Kemerer, Fishing Vessel Safety Division (CG-CVC-3), Office of Commercial Vessel Compliance (CVC), U.S. Coast Guard; telephone 202-372-1249, email Jack.A.Kemerer@uscg.mil. If you have questions on viewing or submitting material to the docket, call Cheryl Collins, Program Manager, Docket Operations, telephone 202-366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        A. Public Participation and Request for Comments

        We encourage you to submit comments and related material on the notice of proposed rulemaking. All comments received will be posted, without change, to http://www.regulations.gov and will include any personal information you have provided.
        
          Submitting comments: If you submit a comment, please include the docket number for this notice (USCG-2014-0195) and provide a reason for each suggestion or recommendation. You may submit your comments and material online, or by fax, mail or hand delivery, but please use only one of these means. We recommend that you include your name and a mailing address, an email address, or a telephone number in the body of your document so that we can contact you if we have questions regarding your submission.
        To submit your comment online, go to http://www.regulations.gov, click on the “submit a comment” box, which will then become highlighted in blue. In the “Document Type” drop down menu select “Proposed Rule” and insert “USCG-2014-0195” in the “Keyword” box. Click “Search” then click on the balloon shape in the “Actions” column. If you submit your comments by mail or hand delivery, submit them in an unbound format, no larger than 81/2 by 11 inches, suitable for copying and electronic filing. If you submit comments by mail and would like to know that they reached the Facility, please enclose a stamped, self-addressed postcard or envelope. We will consider all comments and material received during the comment period and may change this proposed rule based on your comments.
        B. Viewing Comments and Documents

        To view comments, as well as documents mentioned in this notice as being available in the docket, go to http://www.regulations.gov, click on the “read comments” box, which will then become highlighted in blue. In the “Keyword” box insert “USCG-2014-0195” and click “Search.” Click the “Open Docket Folder” in the “Actions” column. If you do not have access to the internet, you may view the docket online by visiting the Docket Management Facility in Room W12-140 on the ground floor of the Department of Transportation West Building, 1200 New Jersey Avenue SE., Washington, DC 20590, between 9 a.m. and 5 p.m., Monday through Friday, except Federal holidays. We have an agreement with the Department of Transportation to use the Docket Management Facility.
        C. Privacy Act

        Anyone can search the electronic form of comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review a Privacy Act, system of records notice regarding our public dockets in the January 17, 2008, issue of the Federal Register (73 FR 3316).
        
        
        D. Public Meeting

        The Coast Guard does not currently plan to hold a public meeting. You may submit a request for one to the docket using one of the methods specified under ADDRESSES. In your request, explain why you believe a public meeting would be beneficial. If we determine that one would aid this rulemaking, we will hold one at a time and place announced by a later notice in the Federal Register.
        
        E. Background and Purpose
        We received no comments on the NPRM published August 20, 2014.1
           However, because the notice announcing the proposed rule included an incorrect docket number, we are reopening the comment period in case the incorrect number confused any member of the public.
        
          
            1 79 FR 49621.
        
        
          Dated: December 29, 2014.
          J.C. Burton,
          Captain, U.S. Coast Guard, Director of Prevention and Compliance.
        
      
      [FR Doc. 2014-30810 Filed 1-2-15; 8:45 am]
      BILLING CODE 9110-04-P
    
  